DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 4, 2021, has been entered.  Claims 4, 5, 16, and 17 have been cancelled as requested and new claims 18 and 19 have been added.  Thus, the pending claims are 1-3, 6-15, 18, and 19.
Said amendment is sufficient to overcome the objection to the specification as set forth in section 2 of the last Office action (Non-Final Rejection mailed October 1, 2020).  Additionally, applicant’s amendment renders moot the rejection of claims 4 and 17 under 35 USC 112 as set forth in section 9 of the last Office action.  Furthermore, applicant’s arguments presented with the amendment (Amendment, page 5, 3rd paragraph) regarding the claim rejections under 35 USC 112 as set forth in section 8 of the last Office action have been found persuasive.  Therefore, said rejection is hereby withdrawn.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the recitation “attachment means” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, for examination purposes, the above species election currently limits said attachment means to being magnetic attraction. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-15 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
New claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 stands indefinite because it is unclear if the “at least one attachment means” of one multicomponent floor mat (i.e., attachment means between textile component and base component) is the same or different than the “at least one attachment means” of the two floor mats (i.e., attachment means between a first and second floor mats).  As presently written, it is unclear if there is one, two, or three attachment means.  Additionally, if the attachment means are intended to be the same, as recited in new claim 18, it is unclear how the attachment means connecting the textile and base component can simultaneously connect adjacent floor mats or vice versa.  Looking to the specification for clarification, it appears that all the disclosed embodiments, especially those depicted in the figures, employ one attachment means for attaching the textile and base components and another attachment means for attaching adjacent floor mats.  The specification does include embodiments wherein the different attachment means are of the same type (i.e., both mechanical or both magnetic), but the claim is not so limited.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim 18 limits the at least one attachment means between the textile and base components to being the same as the one attachment means between adjacent floor mats.  However, the specification as originally filed fails to support such an embodiment.  Specifically, it appears that all the embodiments, especially those depicted in the figures, employ one attachment means for attaching the textile and base components and another separate attachment means for attaching adjacent floor mats.  Thus, the limitation of claim 18 is considered new matter.  Claim 1 is also rejected as containing new matter, since it encompasses an embodiment as limited in claim 18.  Claims 2, 3, and 6-15 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,769,895 issued to Parkins and/or US 5,811,165 issued to Andreen, as set forth in section 12 of the last Office action.
Applicant has not amended the claims and applicant’s traversal of the rejection has been found unpersuasive for the reasons set forth below.  Hence, said rejection is hereby maintained. 
Specifically, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric (i.e., primary backing) and an elastomer backing (abstract).  The elastomer backing of the mat body comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract).  The mat body is attached to the base via the magnetic attachment means of said mat 
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), polyurethane, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing of the mat body may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing of the mat body may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67 and col. 9, lines 55-61).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The base elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting 
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon (encompasses nylon 6 or nylon 6,6 fibers), or any other synthetic fiber (encompasses polyester and polypropylene fibers) (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  Nagahama teaches there are no limitations on the color of the mat body, which comprises the pile yarns (col. 6, lines 22-25).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Thus, the Nagahama reference teaches the invention of claims 1-3, 6-10, and 12-14 with the exceptions at least two floor mats, preferably 2-20 floor mats, are employed to form an interconnected flooring system, wherein the at least two floor mats are releasably attachable to one another via at least one attachment means.  However, such interconnected floor mats are well known in the art. 
For example, Parkins teaches a plurality of rubber-backed dust control mats interconnected via a connecting strip having cleats (i.e., a mechanical attachment means) (abstract and Figure 1).  The mats have a tufted pile surface and a vulcanized rubber or rubber-like backing (col. 1, lines 42-46 and Figure 3).  Similarly, Andreen teaches an arrangement of at least two floor mats having a rubber backing and a pile surface, wherein said mats are arranged edge-to-edge and fastened together by hook and loop strips (i.e., a mechanical attachment means) (abstract and Figure).  Hence, it would have been obvious to one of ordinary skill in the art 
Regarding claim 11, while Nagahama is silent with respect to the pile face yarns being dyed, undyed, and/or printed, said claim is also rejected as being obvious over the cited prior art. Specifically, the options “dyed and undyed,” as opposing options, encompass any and all yams. Hence, claim 11 is rejected along with parent claim 6.
Regarding claim 15, Nagahama is silent with respect to the vulcanized rubber containing recycled rubber material. As such, one can presume the rubber is virgin rubber. However, applicant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber). Hence, claim 15 is also rejected by the cited reference along with parent claim 6.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,769,895 issued to Parkins and/or US 5,811,165 issued to Andreen.
New claim 19, which limits the attachment means between the textile and base components to be different from the attachment means between two floor mats, is rejected along with parent claim 1.  Specifically, as set forth above, it would have been obvious to modify the Nagahama floor mat by adding a mechanical attachment means to connect at least two floor mats, as is taught by Parkins and Andreen.  In such a modification, the mechanical attachment .  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the indefinite rejection of claim 1 by asserting the claim is intentionally written to encompass both scenarios of the attachments means being the same or different (Amendment, page 5, 2nd paragraph).  This argument is found unpersuasive since, as set forth above, the limitation that the attachment means are the same, as recited in new claim 18, appears to be indefinite and new matter.  
Applicant traverses the prior art rejection by submitting that Nagahama does not teach “a first layer of tufted pile carpet formed by tufting face yarns through a primary backing layer” and that the reference actually teaches away from tufting face yarns through a primary backing (Amendment, page 6, 4th paragraph – paragraph spanning pages 6-7).  Specifically, applicant cites Nagahama’s discussion of the prior art magnetic adhesion system for multi-component floor mats, wherein the reference states “In the case of a mat on which pile yarns are implanted, however, it is not possible to completely avoid the ruggedness caused by the stitching of pile yarns on the backing layer on the back surface of the fabric” (Nagahama, col. 3, lines 3-7).  Applicant concludes the reference “teaches away from a tufting through a primary backing and th paragraph).  The examiner respectfully disagrees.  
Nagahama clearly teaches tufted primary backing fabrics are suitable for the mat body.  “The pile yarns can be studded [on the base fabric] by any known method such as tufting, sewing, embroidering, hooking or the like method” (col. 6, lines 49-55).  Additionally, the working example comprises a polyester nonwoven base fabric (i.e., primary backing) tufted with nylon yarns at a density of eight stitches/inch and eight gauges/inch (col. 9, lines 50-55).  Regarding Nagahama’s statement that ruggedness due to backstitches cannot be avoided with tufted pile fabrics, said statement is not a teaching away from using tufted pile yarns, as evidenced by the working example being tufted.  Rather, said statement is a description of a problem with the prior art floor mats that the Nagahama invention solves with their inventive magnetic multi-component tufted floor mat.  Therefore, applicant’s argument is found unpersuasive and the above rejection stands.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 11, 2021